                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA                               Case No. 1:20-cr-00183-RJJ
                       Plaintiff,
v.                                                     Hon. Robert J. Jonker

BARRY GORDON CROFT                                     GOVERNMENT'S
                       Defendant(s).                   INITIAL PRETRIAL CONFERENCE
                                                       SUMMARY STATEMENT

I.    DISCOVERY
      A.    Statements of Defendant

            1.    Oral Statements (Rule 16(a)(1)(A))
                  There are no written records of oral statements or other oral statements as
                  defined in Rule 16(a)(1)(A).
                  There are the following written records of oral statements:
                  -FBI Report of Custodial Interrogation (also audio/video recorded)




                  The substance of which
                       has been disclosed to defense counsel.
                       will be disclosed to defense counsel by         January 15, 2021         .

            2.    Written or Recorded Statements (Rule 16(a)(1)(B))
                  There are no written or recorded statements or grand jury testimony of
                  defendant.
                  There are the following written or recorded statements or grand jury
                  testimony:
                  -Audio recordings (covert surveillance)
                  -Audio/video recording of custodial interview
                  -Text messages, chats
                  -Audio/video recordings sent through social media
                  All written or recorded statements
                       have been disclosed to defense counsel.
                       will be disclosed to defense counsel by         January 15, 2021         .
B.   Defendant's Prior Record (Rule 16(a)(1)(D))

     The Government has made due inquiry and is not aware of any prior criminal record.
     The Government has disclosed defendant's prior criminal history.
     The Government is now making inquiry into defendant's prior criminal history. The
     results will be disclosed to defense counsel upon receipt.

C.   Documents and Tangible Objects (Rule 16(a)(1)(E))
     The Government has no documents, tangible objects, or physical evidence required
     to be disclosed.
     The Government has the following documents, tangible objects, and physical
     evidence:
          Drug Paraphernalia        Drug Records              Inventory (attached)
          Controlled Substances:
          Records:
          Firearms:     300 Blackout .223 cal rifle; see returns on warrants listed below
          Other:                   See returns on warrants listed below

     The Government voluntarily notifies the defendant of the following search warrants
     issued and the warrant returns:
          State
          Federal:
           Case No. 20-273M (Facebook) Re:          20-mj-349, 392, 393, 394, 396 (ping)
           Case No. 20-274M (Phone)    Re:         20-mc-505016-10 (electronic devices)
           Case No.                    Re:
     They have been made available for inspection and copying by defense counsel.
     Defense counsel should make arrangements with:
                           FBI Special Agent Thomas Szymanski


D.   Reports of Examinations and Tests (Rule 16(a)(1)(F))
     The Government has no reports of examinations or tests required to be disclosed by
     Rule 16.
     The Government has or expects to have reports of the following examinations and
     tests:
          Drug Analysis                  Handwriting                    Fingerprints
          DNA                            Firearms/Nexus                 Gun Operability
          Computer Forensics             Other:

E.   Reciprocal Discovery

     The Government seeks reciprocal discovery.
       F.      Notice Under FRE 404(b)

               The Government does not presently intend to introduce 404(b) evidence.
               The Government does presently intend to introduce the following 404(b) evidence:




             The Government will provide pretrial notice of 404(b) evidence by                         .

       G.      Other Discovery Matters




II.    TRIAL
       A.    The Government requests a            jury        non-jury trial.
       B.    The length of trial excluding jury selection is estimated at        3 weeks     .


III.   MISCELLANEOUS
       The parties acknowledge that if the case is appropriate for expedited resolution, a joint
       motion for expedited sentencing shall be filed within 14 days of arraignment.

            The Government is unaware at this time of any known conflict with defendant's
            representation by counsel. The United States will immediately advise counsel if any
            such conflict becomes known.
            The Government is aware of the following potential conflicts:




             Government's plea negotiation policy:
            To benefit from concessions by the government, Defendant must enter plea agreement
            4 weeks before the final pretrial conference.




Date         December 17, 2020                                    Austin J. Hakes
                                                Counsel for the United States

                                                                                             (Rev. 03/01/2019)
